Case: 20-1413   Document: 98     Page: 1   Filed: 08/26/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       MLC INTELLECTUAL PROPERTY, LLC,
                Plaintiff-Appellant

                            v.

            MICRON TECHNOLOGY, INC.,
                 Defendant-Appellee
               ______________________

                       2020-1413
                 ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:14-cv-03657-SI,
 Senior Judge Susan Y. Illston.
                 ______________________

                Decided: August 26, 2021
                 ______________________

     FABIO E. MARINO, Polsinelli PC, Palo Alto, CA, argued
 for plaintiff-appellant. Also represented by TERI HONG-
 PHUC NGUYEN.

     RUFFIN B. CORDELL, Fish & Richardson PC, Washing-
 ton, DC, argued for defendant-appellee. Also represented
 by MICHAEL JOHN BALLANCO, CHRISTOPHER DRYER,
 TIMOTHY W. RIFFE, ROBERT ANDREW SCHWENTKER, ADAM
 SHARTZER.

    WILLIAM F. LEE, Wilmer Cutler Pickering Hale and
 Dorr LLP, Boston, MA, for amici curiae Apple Inc., Dell
Case: 20-1413    Document: 98      Page: 2    Filed: 08/26/2021




 2                         MLC INTELLECTIAL PROPERTY LLC V.
                                   MICRON TECHNOLOGY, INC.


 Inc., HP Inc., Intel Corporation. Also represented by
 BENJAMIN NOAH ERNST, MARK CHRISTOPHER FLEMING,
 LAUREN B. FLETCHER.

      ANDREW DUFRESNE, Perkins Coie LLP, Madison, WI,
 for amici curiae Computer & Communications Industry As-
 sociation, High Tech Inventors Alliance. Also represented
 by THOMAS ANDREW CULBERT, THERESA H. NGUYEN, Seat-
 tle, WA.

    PHILLIP R. MALONE, Juelsgaard Intellectual Property
 and Innovation Clinic, Mills Legal Clinic, Stanford Law
 School, Stanford, CA, for amici curiae Engine Advocacy,
 The R Street Institute. Also represented by ABIGAIL A.
 RIVES, Engine Advocacy, Washington, DC. Amicus curiae
 The R Street Institute also represented by CHARLES DUAN,
 R Street Institute, Washington, DC.
                  ______________________

     Before NEWMAN, REYNA, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     MLC Intellectual Property, LLC seeks interlocutory re-
 view of the United States District Court for the Northern
 District of California’s orders excluding certain opinions of
 MLC’s damages expert. For the reasons that follow, we af-
 firm the district court’s orders precluding MLC’s damages
 expert from characterizing certain license agreements as
 reflecting a 0.25% royalty, opining on a reasonable royalty
 rate when MLC failed to produce key documents and infor-
 mation directed to its damages theory when requested
 prior to expert discovery, and opining on the royalty base
 and royalty rate where the expert failed to apportion for
 non-patented features.
Case: 20-1413     Document: 98      Page: 3   Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC     v.                        3
 MICRON TECHNOLOGY, INC.


                        BACKGROUND
                               I
      MLC sued Micron for infringing certain claims of
 U.S. Patent No. 5,764,571. The ’571 patent, titled “Electri-
 cally Alterable Non-Volatile Memory with N-bits Per Cell,”
 describes methods of programming multi-level cells. The
 specification discloses that, in conventional single-bit per
 cell memory devices, a memory cell assumes either an “on”
 state or an “off” state, defining one bit of information.
 Thus, a memory device that stores n-bits of data requires n
 separate memory cells, meaning that the number of
 memory cells must increase on a one-for-one basis with the
 number of bits to be stored.
     The specification explains that an alternative approach
 to the single-bit per cell approach involves storing multi-
 ple-bits of data in a single memory cell, known as a multi-
 level cell. Prior approaches to multiple-bit per cell non-vol-
 atile memory have only used mask programmable read-
 only-memories (ROMs). This may be accomplished by var-
 ying the channel width or length of the memory cell “such
 that 2n different conductivity values are obtained which
 correspond to 2n different states corresponding to n-bits of
 data which can be stored on a single memory cell.” ’571 pa-
 tent col. 1 ll. 45–49. Another conventional ROM approach
 involves varying an ion implant for the threshold voltage
 “such that the memory cell will have 2n different voltage
 thresholds (Vt) corresponding to 2n different states corre-
 sponding to n-bits of data which can be stored on a single
 memory cell.” Id. at col. 1 ll. 49–54. In these multi-bit
 ROM approaches, the 2n conductivity level must be deter-
 mined during the manufacturing process, and the memory
 can only be used for one data pattern. Thus, each time a
 data pattern needs to be changed, a new batch of semicon-
 ductor wafers must be processed.
     Conventional alterable multiple-bit per cell memories
 can store multiple levels of charge on a capacitive storage
Case: 20-1413     Document: 98     Page: 4    Filed: 08/26/2021




 4                          MLC INTELLECTIAL PROPERTY LLC V.
                                    MICRON TECHNOLOGY, INC.


 element, such as dynamic random access memory (DRAM)
 or charge-coupled devices (CCDs). These approaches use
 volatile storage by providing “2n different volatile charge
 levels on a capacitor to define 2n different states corre-
 sponding to n-bits of data per memory cell.” Id. at col. 2
 ll. 22–25. The problem with volatile storage is that a cell
 loses its data whenever power is removed, and cells must
 be periodically refreshed as they can lose charge over time.
      The ’571 patent purports to solve these problems in
 ROM and DRAM multiple-bit memories by disclosing a
 multi-bit semiconductor memory cell that has the non-vol-
 atile characteristics of ROM, as well as the electrically al-
 terable characteristics of a multi-bit per cell DRAM.
 Particularly, the specification describes a multi-bit per cell
 electrically alterable non-volatile memory (EANVM) where
 each cell stores information in Kn memory states, “where K
 is a base of a predetermined number system, n is a number
 of bits stored per cell, and Kn>2.” Id. at col. 2 ll. 58–61.
 Moreover, the ’571 patent discloses programming the
 multi-level cell to a state corresponding to the input infor-
 mation and comparing the memory state of the multi-level
 cell with the input information, where the input infor-
 mation corresponds to a reference voltage.
     On appeal, MLC only asserts claim 30 of the ’571 pa-
 tent against Micron, which reads as follows:
     30. Apparatus for programming an electrically al-
     terable non-volatile memory cell having more than
     two predetermined memory states, comprising:
     a selecting device which selects one of a plurality of
     reference signals in accordance with information
     indicating a memory state to which said memory
     cell is to be programmed, each reference signal cor-
     responding to a different memory state of said
     memory cell;
Case: 20-1413    Document: 98      Page: 5   Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC    v.                       5
 MICRON TECHNOLOGY, INC.


    a programming signal source to apply a program-
    ming signal to said memory cell; and
    a control device to control the application of said
    programming signal to said memory cell based on
    the selected reference signal.
 Id. at col. 15 ll. 10–22. The scope of claim 30 is narrower
 than the scope of the other independent claims in the
 ’571 patent. While the other independent claims are di-
 rected to a “multi-level memory device” or a “multi-level
 memory apparatus,” claim 30 is more narrowly directed to
 an “[a]pparatus for programming an electrically alterable
 non-volatile memory cell having more than two predeter-
 mined memory states.” Compare, e.g., id. at col. 12 l. 6,
 with id. at col. 15 ll. 10–12.
                             II
     Micron manufactures and sells NAND flash wafers and
 packages. Flash memory is a type of non-volatile memory,
 and NAND flash memory is a low-cost, high-density
 memory option. As such, NAND flash memory is consid-
 ered the standard for storage-related applications. Both
 Micron’s NAND flash wafer, or bare die assembly, and
 NAND flash package may include multiple dies. Included
 in each die is a memory array, which may comprise both
 single-level and multi-level memory cells. Micron assem-
 bles and sells its products in a variety of ways, including
 individually as wafers or in completed assemblies as pack-
 ages. Wafers may be used to make NAND flash packages,
 while flash packages encapsulate sorted functional dies
 that are connected to external leads in a plastic package.
 Micron contends that while a wafer having a single die is
 the smallest saleable patent practicing unit, there are nu-
 merous other non-infringing features in Micron’s die, in-
 cluding “error correction hardware,” “data clocking
 hardware,” “addressing hardware,” “cache registers,” and
 “digital to analog converters.” J.A. 1242.
Case: 20-1413    Document: 98      Page: 6   Filed: 08/26/2021




 6                         MLC INTELLECTIAL PROPERTY LLC V.
                                   MICRON TECHNOLOGY, INC.


                             III
     In his expert report, MLC’s damages expert, Michael
 Milani, first provided his understanding of the technology
 relevant to the ’571 patent. He explained that, based on
 his discussion with MLC’s technical expert, Dr. Jack Lee,
 he understood that the ’571 patent relates to technology
 that enables multi-level cell and triple-level cell flash
 memory.
     Mr. Milani next addressed the flash memory market as
 a whole, explaining that as the market became more satu-
 rated, production in the market shifted to NAND flash
 memory devices. Mr. Milani opined that by 2006, the
 NAND flash market had become a commodity market, with
 competitors mainly competing on price.
      Mr. Milani next explained that MLC was formed in
 2006 by Jerry Banks and Robert Hinkley. In 1997,
 Mr. Banks assigned to BTG International, Inc. the rights
 to a sizeable patent portfolio (the “MLCIP Patent Portfo-
 lio”), which included the ’571 patent among forty other pa-
 tents. BTG subsequently granted non-exclusive licenses to
 practice the MLCIP Patent Portfolio to Renesas Electronics
 Corporation in November 2006, Hynix Semiconductor Inc.
 in April 2007, and Toshiba Corporation in April 2007. Af-
 ter BTG sued Samsung Electronics Co. for infringement of
 certain patents in the MLCIP Patent Portfolio, BTG and
 Samsung entered into a settlement and license agreement
 in December 2010. MLC reacquired the rights to the
 MLCIP Patent Portfolio in 2012.
     With this background, Mr. Milani attempted to recon-
 struct the hypothetical negotiation between MLC and Mi-
 cron. Mr. Milani began by opining that the hypothetical
 negotiation date occurred in the fourth quarter of 2006,
 around the time that Micron first began selling the accused
 devices. He further opined that the compensation period
 began on August 12, 2008, six years prior to the filing of
Case: 20-1413    Document: 98     Page: 7    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC   v.                        7
 MICRON TECHNOLOGY, INC.


 the complaint, and continued through the expiration of the
 ’571 patent on June 9, 2015.
      Turning next to the royalty base, Mr. Milani opined on
 two separate approaches for determining the royalty base:
 (1) a comparable license approach and (2) the smallest
 saleable patent practicing unit (SSPPU) approach. As for
 the comparable license approach, Mr. Milani included all
 of the revenue associated with the accused products, rea-
 soning that the royalty rate associated with the compara-
 ble license agreements already apportioned for other
 components in those products. As to the SSPPU approach,
 Mr. Milani began with the premise that the SSPPU is a
 bare die. Mr. Milani did not apportion the revenue from
 sales of a bare die or wafer. For sales of a non-SSPPU prod-
 uct, Mr. Milani apportioned the revenue by limiting the
 cost of each non-SSPPU product to the average selling price
 of each die. Thus, Mr. Milani ultimately applied an appor-
 tionment factor of approximately 87.4% of the total accused
 product revenue for the SSPPU approach.
      Mr. Milani next considered each of the factors set out
 in Georgia-Pacific Corp. v. U.S. Plywood Corp.,
 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970), to determine an
 appropriate royalty rate. As to the first factor—“royalties
 received by the patentee for the licensing of the patent in
 suit, proving or tending to prove an established royalty,”
 id.—Mr. Milani considered BTG’s license agreements with
 Hynix and Toshiba to be the most relevant license agree-
 ments to consider in a hypothetical negotiation. Mr. Milani
 acknowledged that the Hynix license agreement required a
 lump sum of $21 million for the entire MLCIP Patent Port-
 folio rather than specifying a running royalty, but nonethe-
 less relied on a “most-favored customer” provision in the
 license to derive a royalty rate. The “most favored cus-
 tomer” provision states:
    In the event that BTG grants a license under the
    Licensed Patents after the Effective Date, other
Case: 20-1413     Document: 98     Page: 8    Filed: 08/26/2021




 8                          MLC INTELLECTIAL PROPERTY LLC V.
                                    MICRON TECHNOLOGY, INC.


     than a license granted in settlement of litigation,
     in which the royalty is less than 0.25%, then as its
     sole remedy, Hynix’s future payments (if any) shall
     be reduced so that Hynix, in total pays not more
     than 90% of the royalty rate paid by the new licen-
     see.
 J.A. 1084. Mr. Milani explained that he considered the
 0.25% royalty rate called for in this provision “to reflect a
 relevant consideration for evaluating a reasonable royalty
 and underst[ood] that rate was applied to Hynix worldwide
 sales.” J.A. 906 (emphasis added). Turning to the Toshiba
 license agreement, Mr. Milani acknowledged that Toshiba
 paid BTG $25 million, but opined that, “given the most fa-
 vored customer provision in the Hynix Agreement, and the
 fact both agreements were executed on the same day, it’s
 reasonable to presume BTG considered the royalty rate in
 the Toshiba Agreement to reflect a running royalty that is
 at least equal to the rate reflected by the Hynix Agree-
 ment.” J.A. 907.
      As to the third factor—“[t]he nature and scope of the
 license, as exclusive or non-exclusive; or as restricted or
 non-restricted in terms of territory or with respect to whom
 the manufactured product may be sold,” Georgia-Pacific,
 318 F. Supp. at 1120—Mr. Milani determined that, be-
 cause the Hynix agreement was based upon worldwide
 shipments, the “0.25% royalty rate reflected within the
 Hynix agreement” was a discounted royalty rate to account
 for the fact that the MLCIP Patent Portfolio was predomi-
 nantly made up of U.S. rights. J.A. 913. Specifically,
 Mr. Milani relied on testimony that the U.S. sales reflected
 only a third of a licensee’s total shipments to determine
 that the proper rate to apply to U.S. sales in this case would
 be 0.75%. Accordingly, Mr. Milani concluded that “the
 Hynix Agreement suggests a royalty rate of 0.75% is the
 proper rate to consider in connection with determining a
 reasonable royalty in a hypothetical negotiation.” Id.
Case: 20-1413    Document: 98      Page: 9    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC   v.                         9
 MICRON TECHNOLOGY, INC.


     Considering the seventh factor—“[t]he duration of the
 patent and the term of the license,” Georgia-Pacific,
 318 F. Supp. at 1120—Mr. Milani recognized that the
 Hynix agreement would run from April 11, 2007, to the ex-
 piration of the ’571 patent, June 9, 2015, or approximately
 eight years. Nonetheless, he determined that this factor
 was neutral “relative to the rate reflected in the Hynix
 agreement.” J.A. 915.
      Mr. Milani also addressed factors nine and ten—“[t]he
 utility and advantages of the patent property over the old
 modes or devices, if any, that had been used for working
 out similar results” and “[t]he nature of the patented in-
 vention; the character of the commercial embodiment of it
 as owned and produced by the licensor; and the benefits to
 those who have used the invention,” Georgia-Pacific,
 318 F. Supp. at 1120. In particular, Mr. Milani explained
 that, in his view, “the features and benefits of the
 ’571 [p]atent and the existence or acceptability of potential
 non-infringing alternatives would have been implicitly ac-
 counted for in the negotiation between Hynix and BTG.”
 J.A. 919.
      Considering the twelfth factor—“[t]he portion of the
 profit or of the selling price that may be customary in the
 particular business or in comparable businesses to allow
 for the use of the invention or analogous inventions,” Geor-
 gia-Pacific, 318 F. Supp. at 1120—Mr. Milani again stated
 that “the Hynix Agreement reflects a 0.25% royalty,”
 J.A. 921, and identified extrinsic evidence to support his
 contention that the Hynix agreement reflected a 0.25% roy-
 alty rate. Specifically, Mr. Milani relied on (1) a BTG
 “Briefing Paper” summarizing negotiations with Samsung
 and stating that the parties discussed a 0.25% royalty rate;
 (2) a BTG letter offering to license the MLCIP Patent Port-
 folio to STMicroelectronics, Inc. at a 0.25% royalty rate;
 (3) a BTG letter offering to license the MLCIP Patent Port-
 folio to Micron at a 0.25% royalty rate; and (4) a BTG mem-
 orandum prepared during negotiations with Acacia Patent
Case: 20-1413    Document: 98      Page: 10   Filed: 08/26/2021




 10                        MLC INTELLECTIAL PROPERTY LLC V.
                                   MICRON TECHNOLOGY, INC.


 Acquisition LLC, which indicated that the Toshiba and
 Hynix agreements used an effective royalty rate of 0.25%.
     As to the thirteenth factor—“[t]he portion of the realiz-
 able profit that should be credited to the invention as dis-
 tinguished      from     non-patented      elements,      the
 manufacturing process, business risks, or significant fea-
 tures or improvements added by the infringer,” Georgia-
 Pacific, 318 F. Supp. at 1120—Mr. Milani explained that
 he believed it reasonable to presume that at least fifty per-
 cent of the licensing value of the MLCIP Patent Portfolio
 was attributable to the ’571 patent, and so he adjusted the
 0.75% royalty to 0.375%. Mr. Milani relied on testimony
 from Dr. Lee, who stated that “the vast majority of the tech-
 nical value of the MLCIP portfolio is attributable to the
 ’571 patent,” J.A. 2194, notwithstanding the fact that the
 MLCIP Patent Portfolio consisted of forty-one patent as-
 sets, including twenty-eight granted U.S. Patents, two U.S.
 Patent Applications, ten foreign granted patents, and one
 foreign patent application.
     Considering the fifteenth factor—“[t]he amount that a
 licensor (such as the patentee) and a licensee (such as the
 infringer) would have agreed upon (at the time the in-
 fringement began) if both had been reasonably and volun-
 tarily trying to reach an agreement,” Georgia-Pacific,
 318 F. Supp. at 1120—Mr. Milani applied the royalty rate
 of 0.375% to the royalty bases calculated under the compa-
 rable licensing approach and the SSPPU approach, arriv-
 ing at lump sum payments of $70,207,876 and $63,142,053,
 respectively.
                              IV
     Micron filed a motion in limine to preclude Mr. Milani
 from mischaracterizing the Hynix and Toshiba agreements
 as reflecting a 0.25% royalty rate. In addition, Micron
 moved to strike portions of Mr. Milani’s expert report un-
 der Rule 37 of the Federal Rules of Civil Procedure as being
 based on facts, evidence, and theories that MLC disclosed
Case: 20-1413    Document: 98      Page: 11    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC    v.                        11
 MICRON TECHNOLOGY, INC.


 for the first time in Mr. Milani’s expert report. Micron had
 asked for MLC’s damages theories—as well as any facts,
 evidence, and testimony regarding any applicable royalty
 rate—during fact discovery in its Interrogatory Nos. 6 and
 22 and during a Rule 30(b)(6) deposition of a corporate de-
 signee. Finally, Micron filed a Daubert motion, seeking to
 exclude Mr. Milani’s reasonable royalty opinion for failure
 to apportion out the value of non-patented features. The
 district court granted all three motions.
      First, the district court granted in part Micron’s motion
 in limine, holding that “[Mr.] Milani may not testify that
 the Hynix and Toshiba agreements contain or ‘reflect’ spe-
 cific royalty rates because the documents speak for them-
 selves and neither provides for an applicable royalty rate.”
 MLC Intell. Prop., LLC v. Micron Tech., Inc. (MLC I),
 No. 14-CV-03657, 2019 WL 2863585, at *13 (N.D. Cal.
 July 2, 2019). The court reasoned that Mr. Milani’s “testi-
 mony about the Hynix and Toshiba licenses containing a
 0.25% royalty rate is not ‘based on sufficient facts or data’
 and is not ‘the product of reliable principles and methods.’”
 Id. (quoting Fed. R. Evid. 702). The district court rejected
 Mr. Milani’s reliance on the “most favored customer” pro-
 vision to establish that the Hynix and Toshiba agreements
 reflected a 0.25% royalty rate. Id. The court reasoned that
 the most favored customer provision did not state that the
 0.25% royalty rate was applied to calculate the lump sum
 payment in either the Hynix or Toshiba license; nor did the
 licenses provide any insight as to how the lump sum pay-
 ments were actually calculated. Id. The district court also
 noted that had the lump sum payments been calculated
 based on the actual term of the license (2007–2017), “the
 effective royalty rate would be less than 0.25%.” Id.
     Second, the district court granted in part Micron’s mo-
 tion to strike portions of Mr. Milani’s expert report under
 Rule 37(c)(1). MLC Intell. Prop., LLC v. Micron Tech., Inc.
 (MLC II), No. 14-CV-03657 (N.D. Cal. July 12, 2019), ECF
 No. 672 (incorporating its reasoning in MLC I, 2019 WL
Case: 20-1413    Document: 98      Page: 12    Filed: 08/26/2021




 12                         MLC INTELLECTIAL PROPERTY LLC V.
                                    MICRON TECHNOLOGY, INC.


 2863585, at *14–15). The court concluded that “MLC never
 disclosed the factual underpinnings of its claim that the
 Hynix and Toshiba licenses ‘reflect’ a 0.25% royalty rate,
 and that pursuant to Rule 37(c)(1), this failure is a separate
 and independent basis for excluding evidence and argu-
 ment that those licenses contain such a rate.” MLC I,
 2019 WL 2863585, at *14. The court further held that the
 extrinsic evidence relied on by Mr. Milani to opine that the
 Hynix and Toshiba licenses reflect a 0.25% royalty rate
 “was never disclosed by MLC and thus MLC may not rely
 on this evidence to assert that the Hynix and Toshiba li-
 censes ‘reflect’ a 0.25% rate.” Id. at *15.
     Finally, the district court granted Micron’s Daubert
 motion to exclude the expert testimony of Mr. Milani re-
 garding the royalty base. MLC Intell. Prop., LLC v. Micron
 Tech., Inc. (MLC III), No. 14-CV-03657, 2019 WL 3070567,
 at *1 (N.D. Cal. July 12, 2019). The district court initially
 noted that MLC defended Mr. Milani’s comparable license
 approach and his SSPPU approach to calculating the roy-
 alty base by arguing that the royalty rate from the Hynix
 license already addressed apportionment and thus appor-
 tionment was accounted for in the 0.25% royalty rate. Id.
 at *2. The district court determined that there was “no ev-
 idence regarding the Hynix agreement that supports
 [Mr.] Milani’s opinion that a specific royalty rate derived
 from the Hynix agreement already accounts for apportion-
 ment of non-patented features in Micron’s accused prod-
 ucts and thus can be applied to all the revenue for Micron’s
 accused products.” Id. at *3. The district court based its
 conclusion in part on the fact that the Hynix agreement did
 not actually contain a royalty rate and there was no expla-
 nation as to how the lump sum in the Hynix agreement was
 determined. Id. at *2. Notably, it found relevant that
 Mr. Milani failed to compare Micron’s accused products to
 the licensed Hynix products, especially in view of the fact
 that the Hynix agreement covered worldwide rights to
 forty-one patents for all of the Hynix products. Id. As to
Case: 20-1413    Document: 98      Page: 13   Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC     v.                      13
 MICRON TECHNOLOGY, INC.


 the SSPPU approach, the district court additionally criti-
 cized Mr. Milani’s approach because he failed to apportion
 for non-infringing features, such as “error-correction soft-
 ware and implementation of copy-back technology.” Id.
 at *3. The court held that Mr. Milani’s failure to apportion
 for these non-patented technologies rendered his analysis
 unreliable and excludable. Id.
      Thereafter, the district court certified the preceding
 three damages orders for interlocutory appeal pursuant to
 28 U.S.C. § 1292(b). MLC Intell. Prop., LLC v. Micron
 Tech., Inc. (MLC IV), No. 14-CV-03657, 2019 WL 5269014,
 at *5 (N.D. Cal. Oct. 17, 2019). We granted MLC’s petition
 for permission to appeal. MLC Intell. Prop., LLC v. Micron
 Tech., Inc. (MLC V), 794 F. App’x 951, 953 (Fed. Cir. 2020).
 We have jurisdiction under 28 U.S.C. § 1292(b).
                         DISCUSSION
     “When reviewing damages in patent cases, we apply re-
 gional circuit law to procedural issues and Federal Circuit
 law to substantive and procedural issues pertaining to pa-
 tent law.” Whitserve, LLC v. Comput. Packages, Inc.,
 694 F.3d 10, 26 (Fed. Cir. 2012) (quoting Wordtech Sys.,
 Inc. v. Integrated Networks Sols., Inc., 609 F.3d 1308, 1318
 (Fed. Cir. 2010)). The Ninth Circuit reviews “a district
 court’s evidentiary rulings, such as its decisions to exclude
 expert testimony and to impose discovery sanctions, for an
 abuse of discretion.” Ollier v. Sweetwater Union High Sch.
 Dist., 768 F.3d 843, 859 (9th Cir. 2014); see also Gen. Elec.
 Co. v. Joiner, 522 U.S. 136, 141 (1997) (“[A]buse of discre-
 tion is the proper standard of review of a district court’s
 evidentiary rulings.”).
     On appeal, MLC challenges all three of the district
 court’s exclusion orders. We address each in turn below.
                               I
    MLC first argues that the district court erred in exclud-
 ing Mr. Milani’s opinion that the Hynix and Toshiba
Case: 20-1413    Document: 98      Page: 14    Filed: 08/26/2021




 14                         MLC INTELLECTIAL PROPERTY LLC V.
                                    MICRON TECHNOLOGY, INC.


 agreements reflect a 0.25% royalty rate. We are not per-
 suaded. As a gatekeeper, the district judge was required
 to “ensure that any and all scientific testimony or evidence
 admitted is not only relevant, but reliable.” Daubert
 v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). In-
 deed, the Federal Rules of Evidence “leave in place the
 ‘gatekeeper’ role of the trial judge in screening such evi-
 dence.” Gen. Elec., 522 U.S. at 142. In this case, the dis-
 trict court properly determined that Mr. Milani’s
 “testimony about the Hynix and Toshiba licenses contain-
 ing a 0.25% royalty rate [was] not ‘based on sufficient facts
 or data’ and [was] not ‘the product of reliable principles and
 methods.’” 1 MLC I, 2019 WL 2863585, at *13 (quoting
 Fed. R. Evid. 702).
     We see no abuse of discretion in the district court’s ex-
 clusion of Mr. Milani’s testimony that the Hynix and
 Toshiba agreements contain or reflect a specific royalty
 rate of 0.25%. Instead of resting on an accepted scientific
 theory or technique, Mr. Milani’s testimony that he under-
 stood the Hynix and Toshiba licenses to use a 0.25% royalty
 is not sufficiently tethered to the evidence presented. Nei-
 ther the Hynix agreement nor the Toshiba agreement dis-
 closes any royalty rate. Rather than deriving a rate from
 the lump-sum payments and projected sales, Mr. Milani’s
 testimony rests on an inference from the most favored cus-
 tomer clause that goes well beyond what the clause implies
 and is incompatible with the Hynix agreement as a whole.
 As the district court pointed out, if a 0.25% royalty had



      1  MLC also argues that the district court erred in ex-
 cluding Mr. Milani’s expert testimony under the parol evi-
 dence rule, an alternative ground addressed by the district
 court in a footnote. See MLC I, 2019 WL 2863585, at *13
 n.14. Because we affirm on the primary ground identified
 by the district court, we do not reach the parol evidence
 issue.
Case: 20-1413    Document: 98      Page: 15    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC    v.                        15
 MICRON TECHNOLOGY, INC.


 been applied to forecasts of revenue for the term of the li-
 censes (2007–2017), the lump-sum amounts would have
 been far greater than $21 and $25 million. See MLC I,
 2019 WL 2863585, at *13.
      We reached a similar conclusion based on similar facts
 in Whitserve, where we determined that “multiple errors in
 [the expert’s] royalty rate calculation cause[d] his ultimate
 opinion regarding a reasonable royalty rate to be specula-
 tive.” 694 F.3d at 29. In that case, the expert identified
 two lump-sum payments in the range of approximately
 $2–3 million as evidence to support an increased royalty
 rate of 19%. Id. at 30. Because the expert offered no testi-
 mony as to how those lump-sum payments could be con-
 verted to any royalty rate, let alone a 19% royalty rate, we
 affirmed the district court’s determination that the lump-
 sum agreements did not support a 19% running royalty.
 Id. The same rationale supports the district court’s deter-
 mination here.
     We addressed the fundamental differences between
 lump-sum agreements and running-royalty agreements in
 Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301
 (Fed. Cir. 2009). In Lucent, we explained that, “[f]or a jury
 to use a running-royalty agreement as a basis to award
 lump-sum damages . . . , some basis for comparison must
 exist in the evidence presented to the jury.” Id. at 1330.
 Lucent cited four running-royalty licenses to support a
 lump-sum damages award. Id. at 1329. Because Lucent
 provided almost no testimony for the jury to recalculate the
 value of the royalty agreements to arrive at the lump-sum
 damages award, we determined that the running royalties
 disclosed in the agreements did not support the award. Id.
 at 1330. This case involves a similar problem, though in
 the mirror-image situation where lump-sum agreements
 are being asserted as a basis to infer a rate for running roy-
 alty. Because Mr. Milani did not provide mathematical
 analysis to derive the 0.25% royalty rate from the lump-
 sum payments in the Hynix and Toshiba licenses, the
Case: 20-1413    Document: 98      Page: 16   Filed: 08/26/2021




 16                        MLC INTELLECTIAL PROPERTY LLC V.
                                   MICRON TECHNOLOGY, INC.


 district court could reasonably determine that those li-
 censes cannot support testimony that the lump-sum pay-
 ments were, in fact, based on that royalty rate.
      We acknowledge that Mr. Milani’s testimony may well
 have been proper had he merely asserted that he “con-
 sider[ed] the 0.25% royalty rate called for in the most fa-
 vored customer provision to reflect a relevant consideration
 for evaluating a reasonable royalty.” J.A. 906. But he
 crossed the line when he stated that he “under[stood] that
 [the 0.25%] rate was applied to Hynix worldwide sales” in
 calculating the lump-sum license payment of $21 million.
 Id. As the expert failed to do in Whitserve, Mr. Milani of-
 fered no testimony as to how the $21 million lump-sum
 payment could be converted to any royalty rate, let alone a
 0.25% royalty rate. See 694 F.3d at 30. Nonetheless,
 Mr. Milani repeatedly took the unsupported position that
 the 0.25% royalty rate represented the lump sum amounts
 in both agreements. J.A. 921 (the “Hynix Agreement re-
 flects a 0.25% royalty applied to worldwide shipments”);
 J.A. 926 (“I also recognize the lump-sum payments in-
 cluded in the BTG license agreements reflect the applica-
 tion of the 0.25% royalty rate reflected in the agreements
 to a royalty base comprised of estimated worldwide sales.”);
 J.A. 1145 (Milani Dep. 146:21–24) (“I would tell the jury
 that when this agreement was negotiated, that the parties
 to the agreement considered 0.25 percent to be the effective
 royalty rate to which they were agreeing.”). Accordingly,
 we agree with the district court that Mr. Milani’s charac-
 terization of the Hynix and Toshiba licenses reflecting a
 0.25% royalty rate is not reliable and therefore affirm the
 district court’s exclusion of his opinion.
                              II
     We next turn to the district court’s order striking por-
 tions of Mr. Milani’s expert report under Rule 37(c)(1) of
 the Federal Rules of Civil Procedure. Under Rule 37(c)(1),
 when “a party fails to provide information or identify a
Case: 20-1413    Document: 98      Page: 17    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC    v.                        17
 MICRON TECHNOLOGY, INC.


 witness as required by Rule 26(a) or (e), the party is not
 allowed to use that information or witness to supply evi-
 dence on a motion, at a hearing, or at a trial, unless the
 failure was substantially justified or is harmless.” Here,
 the district court explained that MLC failed to disclose in-
 formation required by Rule 26(e), including what it be-
 lieved was an appropriate royalty rate, that it believed the
 Hynix and Toshiba licenses reflect a 0.25% royalty rate,
 and the extrinsic evidence on which Mr. Milani relied in
 support of his belief. MLC I, 2019 WL 2863585, at *14.
 The court held that Mr. Milani could not opine that the li-
 censes reflected a 0.25% royalty rate where MLC had failed
 to disclose in discovery all of the evidence that Mr. Milani
 relied on in support of that opinion.
      On appeal, MLC primarily argues that it was not re-
 quired to disclose these specific facts and documents sup-
 porting its damages theory during fact discovery because it
 ultimately disclosed them during expert discovery. Specif-
 ically, MLC reasons that it provided adequate responses to
 Micron’s Interrogatory Nos. 6 and 22, and that anything
 more would have required it to disclose material desig-
 nated for expert discovery.
     Interrogatory No. 6 asked MLC to describe “the factual
 and legal basis and supporting evidence for the relief”
 sought by MLC, “including but not limited to [MLC’s] con-
 tention that [it is] entitled to damages (e.g., a reasonable
 royalty).” J.A. 2618. Besides boilerplate objections, MLC
 responded that its “calculation of damages will also be in-
 formed by, at least, the following documents,” and then pro-
 vided a list of ninety-three Bates-numbered documents.
 J.A. 2620. In a second supplemental response, MLC added
 that the “royalty rate will be based on at least the Georgia-
 Pacific factors, and will include but not [be] limited to con-
 sideration of relevant license agreements for the patented
 technology, including those identified in MLC’s prior re-
 sponse, as well as any prior negotiations between the par-
 ties regarding the patented technology.” J.A. 2621–22.
Case: 20-1413    Document: 98      Page: 18    Filed: 08/26/2021




 18                         MLC INTELLECTIAL PROPERTY LLC V.
                                    MICRON TECHNOLOGY, INC.


     Interrogatory No. 22 asked MLC to “[i]dentify all facts,
 evidence, and testimony regarding any applicable royalty
 rates that [MLC] intend[s] to rely upon at trial and describe
 in complete detail why those royalty rates are applicable.”
 J.A. 1186. MLC responded that the “royalty rate will be
 based on at least the Georgia-Pacific factors, and will in-
 clude but not [be] limited to consideration of license agree-
 ments for the patented technology, including but not
 limited to” seven bates-numbered documents. J.A. 1187.
      In its order granting Micron’s motion, the district court
 noted that MLC’s response to Interrogatory No. 6 failed to
 identify the Hynix license, the Toshiba license, its reason-
 able-royalty theory, and any of the extrinsic evidence relied
 on by Mr. Milani to support his opinion that both the Hynix
 and Toshiba licenses reflect a 0.25% royalty rate. MLC I,
 2019 WL 2863585, at *8. Likewise, the district court noted
 that MLC’s response to Interrogatory No. 22 failed to iden-
 tify the Toshiba license, a specific royalty rate, that it be-
 lieved the Hynix or Toshiba licenses supported a 0.25% (or
 0.75%) royalty rate, and any of the extrinsic evidence relied
 on by Mr. Milani to support his opinion that the Hynix and
 Toshiba licenses reflect a 0.25% royalty. Id. at *9. The
 district court also noted that, when asked about the royalty
 rate used in the Toshiba and Hynix agreements, MLC’s
 30(b)(6) corporate designee testified that MLC had no un-
 derstanding of what royalty rate was in the agreements.
 Id. at *9–11.
      On appeal, MLC asserts that it did identify both the
 Hynix and Toshiba licenses, as well as several of the ex-
 trinsic documents Mr. Milani relied on. MLC explains that
 it just used different Bates numbers than the ones refer-
 enced by Mr. Milani in his report. Micron does not chal-
 lenge that MLC identified both the Hynix and Toshiba
 licenses. Instead, it asserts that MLC failed to identify a
 number of other documents, including the extrinsic evi-
 dence relied on by Mr. Milani to show that the Hynix agree-
 ment reflects a 0.25% royalty rate—notably, the documents
Case: 20-1413    Document: 98      Page: 19     Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC     v.                        19
 MICRON TECHNOLOGY, INC.


 related to BTG’s negotiations with Samsung, STMicroelec-
 tronics, and Acacia. MLC concedes that these documents
 were not disclosed in its responses to Interrogatory Nos. 6
 and 22, but asserts that at least some of the documents
 were disclosed in response to other interrogatories.
      The Ninth Circuit affords district courts “particularly
 wide latitude” in applying Rule 37(c)(1) to exclude infor-
 mation that a party failed to provide under Rule 26. In-
 genco Holdings, LLC v. Ace Am. Ins. Co., 921 F.3d 803, 821
 (9th Cir. 2019). While we acknowledge the district court’s
 factual error in finding that MLC did not identify the
 Toshiba and Hynix licenses, we nonetheless determine that
 the district court did not abuse its discretion in finding that
 MLC did not properly disclose its claim that the Hynix and
 Toshiba licenses reflect a 0.25% rate, as well as the extrin-
 sic documents relied on by Mr. Milani to show that the
 Hynix agreement reflects a 0.25% royalty rate. The district
 court acted well within its discretion when it excluded
 Mr. Milani’s opinion that the Hynix and Toshiba licenses
 reflect a 0.25% rate and the extrinsic documents under
 Rule 37(c)(1) as a result of MLC’s failure to supplement its
 discovery responses to provide this information. As the dis-
 trict court emphasized, because the Hynix and Toshiba li-
 censes are lump-sum agreements that do not contain
 specific royalty rates, absent a disclosure by MLC, Micron
 would have no way of knowing that Mr. Milani would opine
 that the agreements reflect a 0.25% royalty rate, particu-
 larly given the Rule 30(b)(6) testimony indicating that
 MLC did not know the royalty rate in the Hynix and
 Toshiba agreements. Id. Further, we agree with the dis-
 trict court that, had MLC disclosed this information, Mi-
 cron could have sought fact discovery regarding this
 contention. Finally, it is worth noting that the Hynix and
 Toshiba agreements and the extrinsic evidence were pro-
 duced by MLC and in its possession from the outset of the
 case, largely mitigating any timing and fairness concerns
Case: 20-1413    Document: 98      Page: 20    Filed: 08/26/2021




 20                         MLC INTELLECTIAL PROPERTY LLC V.
                                    MICRON TECHNOLOGY, INC.


 preventing MLC from knowing its contentions about a rea-
 sonable royalty until after close of fact discovery.
      We find unpersuasive MLC’s argument that, under
 Rule 26(a)(2) of the Federal Rules of Civil Procedure—
 which governs the disclosure of expert testimony—it was
 outside of the district court’s discretion to require MLC to
 identify which documents Mr. Milani would be using, how
 Mr. Milani would interpret those documents, and how
 Mr. Milani would use them to derive his reasonable royalty
 opinion. According to MLC, all that the discovery rules re-
 quire is that those theories be developed in the expert’s re-
 port. We reject this narrow reading of Rule 26, as well as
 the implied narrow reading of the district court’s discretion
 to interpret discovery rules. Rule 26 explains that the dis-
 closures required under section (a)(2) are in “addition to
 the disclosures required by Rule 26(a)(1).” Fed. R. Civ. P.
 26(a)(2) (emphasis added). And Rule 26(a)(1)(A)(iii) re-
 quires parties seeking damages to provide in their initial
 disclosures “a computation of each category of damages” as
 well as “the documents or other evidentiary material, un-
 less privileged or protected from disclosure, on which each
 computation is based.” 2



      2   The Northern District of California has previously
 explained that, with regard to reasonable royalty, though
 Rule 26(a) “does not require a full exposition of the type
 required at trial or in an expert report,” it “does expressly
 require an initial computation and disclosure of the evi-
 dence that will be relied on to the full extent the patent
 plaintiff could or should know of it.”            Brandywine
 Commc’ns Techs., LLC v. Cisco Sys., Inc., No. C 12-01669,
 2012 WL 5504036, at *2 (N.D. Cal. Nov. 13, 2012). Thus,
 to the extent possible, this initial disclosure should include
 a claimed royalty rate and the evidence that supports such
 a rate, “even though subsequent discovery may eventually
 warrant a modification of the calculation.” Id.
Case: 20-1413    Document: 98      Page: 21     Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC     v.                        21
 MICRON TECHNOLOGY, INC.


      Thus, in our view, the district court was within its dis-
 cretion in determining that, though MLC was not required
 to disclose its expert opinions during fact discovery, it was
 still required to disclose (1) its view that the Hynix and
 Toshiba license agreements reflect a 0.25% royalty rate
 and (2) the extrinsic evidence Mr. Milani relied on to sup-
 port that view in response to Micron’s reasonable requests
 for all facts, evidence, and testimony regarding any appli-
 cable royalty rates that MLC intended to rely on at trial.
 The Ninth Circuit has previously enforced sanctions for
 failing to timely disclose damages theories. In Ingenco
 Holdings, LLC v. Ace American Insurance Co., the district
 court did not permit Ingenco “to rely upon any computation
 or evidence of their [damages claims] beyond that provided
 in their initial disclosures” for failing to produce these dam-
 ages theories until the day before discovery cutoff at a
 Rule 30(b)(6) deposition. No. C13-543, 2016 WL 4703758,
 at *2, *5 (W.D. Wash. Sept. 7, 2016). The Ninth Circuit
 affirmed this exclusion, explaining that because Ingenco
 failed to respond to Ace’s interrogatory requesting this
 damages information, and because Rule 26(a)(1)(A)(iii) re-
 quires timely disclosure of damages information, the dis-
 trict court properly excluded the damages information
 under Rule 37. Ingenco, 921 F.3d at 821–22; see also Elliott
 v. Google, Inc., 860 F.3d 1151, 1161 (9th Cir. 2017) (affirm-
 ing the district court’s exclusion of evidence where the evi-
 dence was not properly disclosed during fact discovery);
 Am. Cas. Co. of Reading, Pa. v. Baker, 22 F.3d 880, 886 n.3
 (9th Cir. 1994) (explaining that “the district court was
 within its discretion by precluding expert testimony as a
 sanction for the [] failure to seasonably supplement its in-
 terrogatory responses”); Silvia v. MCI Commc’ns Servs.,
 Inc., 787 F. App’x 399, 400 (9th Cir. 2019) (affirming the
 district court’s exclusion of Silvia’s damages theory for fail-
 ing to timely supplement or correct her disclosures and dis-
 covery responses under Rule 26(e)(1)(A)).
Case: 20-1413    Document: 98     Page: 22    Filed: 08/26/2021




 22                        MLC INTELLECTIAL PROPERTY LLC V.
                                   MICRON TECHNOLOGY, INC.


     MLC’s argument that it need not disclose factual un-
 derpinnings and evidence underlying its damages theory
 prior to expert discovery undermines a district court’s dis-
 cretion to encourage early discovery. District courts have
 the discretion to encourage parties to provide discovery of
 damages theories prior to expert discovery. Doing so pro-
 motes judicial efficiency, informs settlement discussions,
 and helps parties determine the resources that will be de-
 voted to a case based on its potential value. Consistent
 with these goals, several district courts have adopted local
 rules requiring parties to provide this information early in
 the litigation. For example, the Northern District of Cali-
 fornia amended its local rules in 2017 to require each party
 asserting infringement to disclose its damages “theories of
 recovery, factual support for those theories, and computa-
 tions of damages within each category,” within fifty days
 after service of the invalidity contentions. U.S. Dist. Ct.
 N.D. Cal. Patent L.R. 3-8. 3
     MLC’s argument also undermines Rule 33 of the Fed-
 eral Rules of Civil Procedure. Rule 33 states that “[a]n in-
 terrogatory is not objectionable merely because it asks for
 an opinion or contention that relates to fact or the applica-
 tion or law to fact.” Fed. R. Civ. P. 33. As we recognized in
 Woods v. DeAngelo Marine Exhaust, Inc., contention inter-
 rogatories—like Interrogatory Nos. 6 and 22 here—“serve
 an important purpose in helping to discover facts support-
 ing the theories of the parties. Answers to contention in-
 terrogatories also serve to narrow and sharpen the issues
 thereby confining discovery and simplifying trial prepara-
 tion.” 692 F.3d 1272, 1280 (Fed. Cir. 2012) (citing Fed. R.
 Civ. P. 33 advisory committee’s note (1970 Amendment,
 Subdivision (b)). We have recognized that answers to con-
 tention interrogatories evolve over time as theories of



      3  We note that the district court did not rely on the
 local rules in its Rule 37(c)(1) ruling in this case.
Case: 20-1413    Document: 98      Page: 23    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC    v.                        23
 MICRON TECHNOLOGY, INC.


 liability, defense, and relief begin to take shape and that
 answers to those interrogatories may not come into focus
 until the end of discovery. See Woods, 692 F.3d at 1280
 (citing O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
 467 F.3d 1355, 1365 (Fed. Cir. 2006)). But Rule 26(e) ex-
 pressly requires that as theories mature and as the rele-
 vance of various items of evidence changes, responses to
 interrogatories, and particularly contention interrogato-
 ries, must be corrected or supplemented to reflect those
 changes.
     Finally, we are unpersuaded by MLC’s argument that
 the district court’s order required MLC’s corporate de-
 signee in the Rule 30(b)(6) deposition to divulge privileged
 information when asked about MLC’s view of the royalty
 rate in the Hynix agreement. Likewise, we do not agree
 that the district court erred by requiring MLC to disclose
 privileged information in its interrogatory responses. In
 striking portions of Mr. Milani’s expert opinion on reason-
 able royalty under Rule 37(c)(1), the district court ex-
 plained that “Micron repeatedly asked MLC . . . for the
 factual basis of its reasonable royalty claim and about its
 reliance on the Hynix license in particular – and MLC con-
 sistently failed to disclose its contention that the Hynix li-
 cense ‘reflected’ a 0.25% royalty rate that should be applied
 to this case.” MLC I, 2019 WL 2863585, at *14.
     A request for information regarding the factual basis of
 MLC’s reasonable royalty claim does not seek privileged in-
 formation. Attorney-client privilege “only protects disclo-
 sure of communications; it does not protect disclosure of the
 underlying facts” of those communications. Upjohn Co.
 v. United States, 449 U.S. 383, 395 (1981); see also Mur-
 doch v. Castro, 609 F.3d 983, 995 (9th Cir. 2010) (explain-
 ing that a witness may be questioned “about the underlying
 facts” because “attorney-client privilege protects only a
 communication between an attorney and a client, not the
 facts that are communicated”); Castaneda v. Burger King
 Corp., 259 F.R.D. 194, 197 (N.D. Cal. 2009) (explaining
Case: 20-1413    Document: 98       Page: 24   Filed: 08/26/2021




 24                        MLC INTELLECTIAL PROPERTY LLC V.
                                   MICRON TECHNOLOGY, INC.


 that though documents may be privileged, “the facts con-
 tained within them may not be” and that attorney-client
 privilege does not protect the disclosure of underlying
 facts); accord In re Pioneer Hi-Bred Int’l, Inc., 238 F.3d
 1370, 1374 (Fed. Cir. 2001). That the Hynix and Toshiba
 licenses reflect a 0.25% rate, along with the statements in
 the extrinsic documents supporting this rate, are nothing
 more than facts underlying MLC’s damages theory. We
 therefore affirm the district court’s order striking portions
 of Mr. Milani’s expert opinion.
                              III
     Finally, we affirm the district court’s grant of Micron’s
 Daubert motion to exclude Mr. Milani’s expert opinion on
 reasonable royalty for failure to apportion. We agree that
 Mr. Milani did not properly apportion either the royalty
 base or the royalty rate to account for the patented tech-
 nology. 4 We have repeatedly held that when the accused
 technology does not make up the whole of the accused prod-
 uct, apportionment is required. See, e.g., Exmark Mfg. Co.
 Inc. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d
 1332, 1348 (Fed. Cir. 2018). “[T]he ultimate combination
 of royalty base and royalty rate must reflect the value at-
 tributable to the infringing features of the product, and no
 more.” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299,
 1309 (Fed. Cir. 2018) (alteration in original) (quoting Er-
 icsson, Inc. v. D–Link Sys., Inc., 773 F.3d 1201, 1226
 (Fed. Cir. 2014)). This is so even where the proposed roy-
 alty base is the smallest saleable patent practicing unit or
 SSPPU. VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308,
 1329 (Fed. Cir. 2014).



      4   While we disagree with the district court to the ex-
 tent it suggested that the only way to apportion is through
 the royalty base, Mr. Milani also did not apportion using
 the royalty rate.
Case: 20-1413    Document: 98     Page: 25    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC    v.                       25
 MICRON TECHNOLOGY, INC.


      Here, the sole asserted claim is claim 30, which is di-
 rected to an “[a]pparatus for programming an electrically
 alterable non-volatile memory cell,” and the accused tech-
 nology does not make up the whole of the accused die or
 wafer. Neither of Mr. Milani’s damages theories—compa-
 rable license or SSPPU—apportioned for the non-patented
 aspects of the accused dies or wafers. Accordingly, the dis-
 trict court did not abuse its discretion in granting Micron’s
 Daubert motion.
     We turn first to Mr. Milani’s and MLC’s contention
 that because the licenses are “comparable,” there is de facto
 no need to apportion. See J.A. 893 n.195 (“In other words,
 the royalty rate associated with the comparable license
 agreements already apportions for other components and
 technologies included in the infringing product.”). We have
 previously approved the use of comparable licenses to ac-
 count for apportionment. See Bio-Rad Labs., Inc. v. 10X
 Genomics Inc., 967 F.3d 1353 (Fed. Cir. 2020); Elbit Sys.
 Land & C4I Ltd. v. Hughes Network Sys., LLC, 927 F.3d
 1292 (Fed. Cir. 2019); Commonwealth Sci. & Indus. Rsch.
 Org. v. Cisco Sys., Inc. (CSIRO), 809 F.3d 1295 (Fed. Cir.
 2015). As we have explained, “[w]here the licenses em-
 ployed are sufficiently comparable, this method is typically
 reliable because the parties are constrained by the mar-
 ket’s actual valuation of the patent.” CSIRO, 809 F.3d at
 1303     (footnote    omitted)    (citing   Georgia-Pacific,
 318 F. Supp. at 1120). We reject the view that the Hynix
 and Toshiba agreements are comparable licenses. As the
 district court properly explained, “there is no evidence re-
 garding the Hynix agreement that supports [Mr.] Milani’s
 opinion that a specific royalty rate derived from the Hynix
 agreement already accounts for apportionment of non-pa-
 tented features” in this case. MLC III, 2019 WL 3070567,
 at *3.
    We agree with the district court that the cases in which
 we have held that damages can be based on the terms of a
 comparable license that already values the patented
Case: 20-1413    Document: 98     Page: 26    Filed: 08/26/2021




 26                        MLC INTELLECTIAL PROPERTY LLC V.
                                   MICRON TECHNOLOGY, INC.


 technology involve very different facts than those pre-
 sented here. For example, in CSIRO, we held that the dis-
 trict court properly accounted for apportionment when it
 relied on proposed royalty rates from prior negotiations be-
 tween the parties to the litigation involving the same pa-
 tent and accused technology. 809 F.3d 1302–04. We
 explained that “the district court did not violate apportion-
 ment principles in employing a damages model that took
 account of the parties’ informal negotiations with respect
 to the end product.” Id. at 1304. We expanded on this anal-
 ysis in Elbit. There, we rejected Hughes’s argument that
 Elbit’s damages evidence, and hence the jury award, was
 counter to our precedent on apportionment. Elbit, 927 F.3d
 at 1301. Elbit’s damages expert relied on a prior settle-
 ment agreement for slightly different technology to support
 his reasonable-royalty determination. Id. at 1300. Like
 MLC’s expert, Elbit’s expert opined that apportionment “is
 essentially embedded in [the] comparable value” from the
 prior agreement. Id. at 1301 (alteration in original). Un-
 like MLC’s expert, however, Elbit’s expert appropriately
 accounted for the differences between the technology at is-
 sue in the settlement agreement and the accused technol-
 ogy.    Id. (explaining that Elbit’s expert’s testimony
 “allowed the jury to find that the components at issue . . .
 were comparable to the components at issue” in the prior
 agreement). Likewise, in Bio-Rad, though Bio-Rad’s ex-
 pert did not adjust the royalty rate of the comparable li-
 censes, he did account for the differences between the
 accused technology and the licensed technology. 967 F.3d
 at 1377 (explaining that Bio-Rad’s expert “assess[ed]
 whether the importance of [the] technology to the particu-
 lar license was similar to the hypothetical negotiation,” re-
 lying in part “on the reports, testimony, and conclusions of
 other witnesses”).
     In this case, Mr. Milani provided no evidence or expla-
 nation for how the 0.25% royalty rate he derived from the
 Hynix agreement accounts for apportionment of Micron’s
Case: 20-1413    Document: 98     Page: 27    Filed: 08/26/2021




 MLC INTELLECTUAL PROPERTY LLC   v.                        27
 MICRON TECHNOLOGY, INC.


 accused products. Specifically, unlike the expert in Elbit,
 Mr. Milani conducted no assessment of the licensed tech-
 nology versus the accused technology to account for any dif-
 ferences.     See 927 F.3d at 1300 (“[P]rior licenses or
 settlements need to be ‘sufficiently comparable’ for eviden-
 tiary purposes and any differences in circumstances must
 be soundly accounted for.” (quoting VirnetX, 767 F.3d
 at 1330)). Mr. Milani’s general characterization of the
 flash memory market as a whole as a commodity market
 does not satisfy this requirement of establishing that a li-
 cense is, in fact, comparable. Moreover, unlike the agree-
 ment in CSIRO, the Hynix agreement is not a license for
 the same single patent. See 809 F.3d at 1298. To the con-
 trary, the Hynix agreement granted a license to a portfolio
 of forty-one U.S. and international patents and patent ap-
 plications, and only one of those forty-one patents is at is-
 sue in the hypothetical negotiation. For these reasons, we
 see no abuse of discretion in the district court’s determina-
 tion that Mr. Milani’s comparable license theory does not
 properly apportion for the value of the patented technology.
     We are also not persuaded by MLC’s argument that it
 need not further apportion beyond the single-component
 SSPPU because the asserted claims are directed to a
 memory device as a whole. Contrary to MLC’s suggestion
 in its briefing, claim 30 is the sole claim at issue in this
 appeal. Because claim 30 is an “[a]pparatus for program-
 ming an electrically alterable non-volatile memory cell
 having more than two predetermined memory states,”
 ’571 patent col. 15 ll. 10–12, it is not commensurate in
 scope with the SSPPU, which also contains “error correc-
 tion hardware,” “data clocking hardware,” “addressing
 hardware,” “cache registers,” and “digital to analog con-
 verters.” J.A. 1242. Accordingly, we affirm the district
 court’s Daubert order excluding MLC’s expert testimony re-
 garding a reasonable royalty for failure to apportion.
Case: 20-1413   Document: 98    Page: 28   Filed: 08/26/2021




 28                       MLC INTELLECTIAL PROPERTY LLC V.
                                  MICRON TECHNOLOGY, INC.


                       CONCLUSION
     We have considered MLC’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, we af-
 firm the district court’s orders excluding the reasonable
 royalty opinion of MLC’s damages expert.
                       AFFIRMED